Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated as of April 1, 2010 and is
entered into by and between ROSEANNA McGILL (“Executive”) and PLAINSCAPITAL
CORPORATION, a Texas corporation (the “Company”), on behalf of itself and all of
its subsidiaries (collectively “Employer”). As an inducement to continuing to
render services and superior performance to Employer, Executive and Employer
agree as follows:

 

1. Employment. Upon the terms and subject to the conditions contained in this
Agreement, Executive agrees to provide full-time services for Employer during
the term of this Agreement. Executive agrees to devote her best efforts to the
business of Employer, and shall perform her duties in a diligent, trustworthy
and business-like manner, all for the purpose of advancing the business of
Employer; provided that nothing herein shall prevent Executive from devoting
such time to her personal investments or serving on the board of directors or
trustees of any business corporation or charitable organization, or engaging in
other charitable or community activities, so long as such service and activities
do not materially interfere with the performance of Executive’s duties hereunder
or otherwise conflict with Sections 13 through 15 hereof.

 

2. Duties. From the date of this Agreement through December 31, 2010, Executive
shall have the title of Chairman and Chief Executive Officer of PrimeLending, a
wholly-owned subsidiary of the Company. On January 1, 2011, Executive shall
relinquish the title of Chief Executive Officer to Todd Salmans, or such other
individual designated by the Board of Directors of Employer (the “Board”) prior
to such time, and shall retain the title of Chairman, subject to annual review
of her duties and title by the Board. The duties of Executive shall be those
duties which can reasonably be expected to be performed by a person with the
title of Chairman and Chief Executive Officer of a major financial organization.
Executive shall report directly to the Chief Executive Officer of the Company
(the “CEO”). Executive’s duties may, from time to time, be changed or modified
at the discretion of the CEO so long as they remain consistent with those
duties, which can reasonably be expected to be performed by a person with the
title of Chairman and Chief Executive Officer of a major financial organization.
In addition, Executive’s duties and responsibilities shall include taking all
reasonably necessary actions to ensure that the business operations of
PrimeLending comply with the requirements of the U.S. Department of Treasury’s
TARP Capital Purchase Program (“TARP”), including, without limitation:
(i) reviewing the current business practices of PrimeLending to ensure that they
do not encourage impudent risk-taking by employees and do not create excessive
risk for the Company and, to the extent necessary, modifying such business
practices to ensure that they are in alignment with the requirements of TARP and
in the best interests of the Company’s shareholders; and (ii) working with the
employees of PrimeLending to ensure that each such employee’s business practices
are in alignment with the requirements of TARP and in the best interests of the
Company’s shareholders. Executive has received and is familiar with Employer’s
ethics and insider trading policies and procedures, and understands and agrees
her duties include compliance with such policies and procedures, as amended from
time to time.

Employment Agreement



--------------------------------------------------------------------------------

3. Salary and Benefits.

 

  (a) Base Salary. Employer shall, during the term of this Agreement, pay
Executive an annual base salary of Six Hundred Fifty Thousand Dollars
($650,000.00). Such salary shall be paid in semi-monthly installments less
applicable withholding and salary deductions. Base salary shall be reviewed and
adjusted at least annually, but may not be reduced, except as otherwise provided
by Section 17 below.

 

  (b) Bonus. Subject to Section 17 below, Executive shall be eligible to receive
an annual bonus for each year ending during the term of this Agreement as shall
be determined by the Board of Directors of Employer (the “Board”).
Notwithstanding the immediately preceding sentence and subject to Section 17
below, Executive shall not be eligible to receive any bonus for any year in
which she is determined by the Board to be one of the five “most highly
compensated employees” (as such term is defined in the Interim Final Rule
governing TARP) and/or whose compensation is otherwise subject to the
limitations imposed by TARP. Any bonus paid to Executive shall not be based upon
performance criteria that would encourage Executive to take any unnecessary and
excessive risks that threaten the value of Employer, and Employer expressly
discourages Executive from taking such risks. Notwithstanding the foregoing,
during any period that Employer is subject to Section 111(b) of the Emergency
Economic Stabilization Act of 2008, as amended: (1) in the event Employer (or
the Compensation Committee of the Company) determines, in its sole discretion,
that Executive has taken any unnecessary and excessive risks, Employer may
reduce all or any portion of any bonus payable to Executive; and (2) in the
event Employer (or the Compensation Committee of the Company) determines, in its
sole discretion, that Executive has been paid or has obtained a legally binding
right to a bonus that is based on materially inaccurate financial statements and
any other materially inaccurate performance metric criteria, Executive must pay
Employer an amount equal to such bonus immediately after Executive receives
notice of such misstatement (or forfeit receipt of such bonus if the bonus has
not been paid). Any bonus payable under this Section 3(b) shall be paid on or
before March 15 of the year following the year for which the bonus is payable.

 

  (c)

Equity Grant. As soon as administratively possible following the date of this
Agreement, Executive shall receive a grant for Twenty-Five Thousand
(25,000) shares of common stock of the Company, in the form of restricted stock
(the “Equity Grant”). The Equity Grant shall be subject to the terms and
conditions of an award agreement between Executive and the Company, which shall
include, without limitation, the following terms: (i) cliff vesting of the
Equity Grant on the later of: (x) the fifth anniversary of the date of grant or
(y) to the extent Executive is subject to the bonus restrictions under 31 CFR
§30.10 (or any subsequent

 

Employment Agreement    Page 2



--------------------------------------------------------------------------------

 

guidance issued pursuant to TARP), the first date that the United States
Department of Treasury no longer owns any debt or equity securities of Company
in connection with Company’s participation in TARP; (ii) immediate vesting of
all unvested shares subject to the Equity Grant upon the occurrence of an
“initial public offering” (as defined in the applicable award agreement); and
(iii) in the event Executive violates any of the provisions of Section 13 or 14
below, (x) immediate forfeiture of any unvested shares of the Equity Grant;
(y) immediate forfeiture of any shares of the Equity Grant that vested within
the 180-day period preceding such event that are still held by Executive; and
(z) immediate payment by Executive to the Company of any gain that Executive
realized on the sale of any vested shares of the Equity Grant that were sold by
Executive within the 180-day period preceding or the one year period following
the date of such violation. Executive agrees to execute any documents requested
by the Company in connection with the grant of the Equity Grant pursuant to this
Section 3(c).

 

  (d) Reimbursement of Expenses. Employer shall reimburse Executive for all
out-of-pocket expenses incurred by Executive in the course of her duties, in
accordance with normal policies. Executive shall be required to submit to
Employer appropriate documentation supporting such out-of-pocket expenses as a
prerequisite to reimbursement in accordance with normal policies. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement of
eligible expenses shall be made on or before the last day of the calendar year
following the calendar year in which the expenses were incurred.

 

  (e) Executive Benefits. Subject to the provisions of Section 17 below,
Executive shall be entitled to participate in the employee benefit programs
generally available to employees of Employer and to all normal perquisites
provided to similarly situated employees of Employer.

 

  (f) Country Club/Luncheon Club Membership. During the term of this Agreement
and except as otherwise provided by Section 17 below, Employer shall either
provide Executive with reasonable access to a country club or luncheon club for
business use or Employer shall reimburse Executive for the dues and reasonable
expenses associated with a country club or luncheon club membership, provided
Executive submits appropriate documentation supporting such dues and expenses to
Employer in accordance with Employer’s normal policies.

 

  (g) Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Executive shall be deemed to be in lieu of base salary or other compensation.

 

4.

Term of Agreement. This Agreement shall become effective and binding immediately
upon its execution and shall remain in effect until December 31, 2011 or until
later termination if this Agreement is renewed under this Section 4. On
December 31, 2011, this Agreement shall be automatically renewed for an
additional one year term unless

 

Employment Agreement    Page 3



--------------------------------------------------------------------------------

 

either Employer or Executive provides written notice of election not to renew at
least 90 days before such December 31st renewal date. If this Agreement is so
renewed, thereafter, on each successive annual anniversary of the renewal date,
this Agreement shall be automatically renewed for an additional one year term
unless either Employer or Executive provides written notice of election not to
renew at least 90 days before such applicable renewal date.

 

5. General Termination Provisions. Except as otherwise provided by Section 17
hereof, if Executive has a Termination of Employment during the term of this
Agreement, other than under the provisions of Section 6, then upon such
Termination of Employment and conditioned upon Executive’s execution of a
release in a form provided by Employer within forty-five (45) days following
such Termination of Employment, Employer will be liable to Executive for all
payments (if any) as described in Section 5, as follows:

 

  (a) Termination by Employer. Employer may terminate Executive’s employment and
this Agreement under this Section 5 only upon the occurrence of one or more of
the following events and under the conditions described below.

 

  (i) Termination For Cause. Employer may discharge Executive for Cause, and,
upon such Termination of Employment, this Agreement shall terminate immediately
and Executive shall be entitled to receive:

 

  (A) Executive’s base salary through the effective date of such Termination of
Employment at the annual rate in effect at the time Notice of Termination is
given, payable within ten (10) business days after the effective date of such
Termination of Employment;

 

  (B) any annual bonus fully earned as defined in the Bonus Plan but unpaid as
of the effective date of such Termination of Employment for any previously
completed fiscal year, payable within ten (10) business days after the effective
date of such Termination of Employment;

 

  (C) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the effective date of such Termination of Employment under any
compensation and benefit plans, programs, and arrangements of Employer and its
affiliates in which Executive theretofore participated, payable in accordance
with the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and

 

  (D) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Employer policy prior to the effective date of such
Termination of Employment (collectively, (A) through (D) above shall be the
“Accrued Amounts”).

 

Employment Agreement    Page 4



--------------------------------------------------------------------------------

  (ii) Termination Without Cause or Upon Termination after Non-Renewal. If
Employer shall discharge Executive without Cause (other than pursuant to a
Change in Control as described in Section 6) or if Employer shall give Executive
notice of its intention to not renew this Agreement pursuant to Section 4 and
within ninety (90) days after termination of this Agreement terminate Executive
without Cause, then upon such Termination of Employment, this Agreement shall
terminate immediately, if it has not already terminated, and conditioned upon
Executive’s execution of a release in a form provided by Employer within
forty-five (45) days following such Termination of Employment, and Executive
shall be entitled to receive:

 

  (A) the Accrued Amounts; and

 

  (B) a cash amount equal to one (1) times the sum of (i) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (ii) the average annual bonus paid to Executive in respect of
the three (3) calendar years immediately preceding the year of Termination of
Employment, payable in a lump sum payment within sixty (60) days following the
effective date of such Termination of Employment.

 

  (iii) Termination Because of Death or Disability. In the event of Executive’s
death or disability (within the meaning of Employer’s disability policy that is
in effect at the time of disability), upon such Termination of Employment, this
Agreement shall terminate immediately and Executive (or her estate) shall be
entitled to receive the Accrued Amounts.

 

  (b) Termination by Executive. Executive may voluntarily terminate this
Agreement at any time following its execution. If Executive shall voluntarily
terminate her employment for any reason, this Agreement shall terminate
immediately and Executive shall be entitled to receive the Accrued Amounts.

 

6. Termination Upon Change in Control.

 

  (a)

Upon (x) the discharge of Executive by Employer without Cause within the
twenty-four (24) months immediately following, or the six (6) months immediately
preceding, a Change in Control; or (y) Executive’s Termination of Employment for
Good Reason within the twenty-four (24) months immediately following, or the six
(6) months immediately preceding, a Change in Control; then upon such
Termination of Employment, this Agreement shall terminate immediately, and
conditioned upon Executive’s execution of a release in a form

 

Employment Agreement    Page 5



--------------------------------------------------------------------------------

 

provided by Employer within forty-five (45) days following such Termination of
Employment, Executive shall be entitled to receive (except as otherwise provided
by Section 17 hereof):

 

  (i) the Accrued Amounts;

 

  (ii) a cash lump sum amount equal to three (3) times the sum of Executive’s
(A) annual rate of salary in effect immediately prior to the effective date of
such Termination of Employment or, if higher, the annual rate in effect
immediately prior to the Change in Control and (B) annual bonus paid or payable
with respect to the calendar year prior to the calendar year in which the
effective date of such Termination of Employment occurs or, if higher, the
average annual bonus paid or payable to Executive for the three (3) calendar
years preceding the calendar year in which the effective date of such
Termination of Employment occurs, payable within sixty (60) business days after
the effective date of such Termination of Employment (or, if later, the
effective date of the Change in Control);

 

  (iii) to the extent permitted by applicable law, inclusion in Employer’s
Welfare Plans as if Executive were still employed by Employer until the earlier
of two (2) years following the date of Termination of Employment of Executive,
or until Executive obtains eligibility under comparable employee plans from
another employer which, to the extent such benefits are otherwise taxable to
Executive, such benefits shall for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and other
guidance issued thereunder (“Section 409A”) be provided as separate monthly
in-kind payments of those benefits, and to the extent those benefits are subject
to and not otherwise excepted from Section 409A, the provision of the in-kind
benefits during one calendar year shall not affect the in-kind benefits to be
provided in any other calendar year;

 

  (iv) continuation of the average auto allowance received by Executive during
the twelve (12) month period immediately preceding the effective date of the
Termination of Employment until the earlier of two (2) years following the
termination of Executive, or until Executive receives an auto allowance from
another employer. Each payment of the auto allowance under this
Section 6(a)(iv), for purposes of Section 409A, shall be provided as a separate
monthly in-kind payment, and the provision of the auto allowance during one
calendar year shall not affect the payment of the auto-allowance to be provided
in any other calendar year; and

 

  (v) full vesting of all outstanding stock options then held by Executive, with
the option to receive a cash payment equal to the then difference between the
option price and the current fair market value of the stock as of the effective
date of such Termination of Employment in lieu of the right to exercise such
options.

 

Employment Agreement    Page 6



--------------------------------------------------------------------------------

  (b) Anything in this Section 6 to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made, or benefit
provided, by Employer to or for the benefit of Executive under Section 6(a)
(whether paid or payable or distributed or distributable or provided pursuant to
the terms hereof or otherwise) would constitute a “parachute payment” as defined
in Section 280G of the Code, then the benefits payable pursuant to Section 6(a)
shall be reduced so that the aggregate present value of all payments in the
nature of compensation to (or for the benefit of) Executive which are contingent
on a change of control (as defined in Section 280G(b)(2)(A) of the Code) is One
Dollar ($1.00) less than the amount which Executive could receive without being
considered to have received any parachute payment (the amount of this reduction
in the benefits payable is referred to herein as the “Excess Amount”). The
determination of the amount of any reduction required by this Section 6(b) shall
be made by an independent accounting firm selected by Employer, and such
determination shall be conclusive and binding on the parties hereto.

 

  (c) Notwithstanding the provisions of Section 6(b), if it is established,
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that an Excess
Amount was received by Executive from Employer, then such Excess Amount shall be
deemed for all purposes to be a loan to Executive made on the date Executive
received the Excess Amount and Executive shall repay the Excess Amount to
Employer on demand (but no less than ten (10) days after written demand is
received by Executive) together with interest on the Excess Amount at the
“applicable Federal rate” (as defined in Section 1274(d) of the Code) from the
date of Executive’s receipt of such Excess Amount until the date of such
repayment.

 

  (d) Notwithstanding anything to the contrary contained herein, any amounts
payable to Executive pursuant to Section 6(a) shall be reduced by any amounts
previously received by Executive pursuant to Section 5 above.

 

7. Definitions.

 

  (a) Termination For Cause. “Cause” for termination shall mean that, prior to
any termination pursuant to Section 5(a)(i) hereof, Executive shall have
committed or caused:

 

  (i) an intentional act of fraud, embezzlement or theft in connection with her
duties or in the course of her employment with Employer;

 

  (ii) intentional wrongful damage to property of Employer;

 

Employment Agreement    Page 7



--------------------------------------------------------------------------------

  (iii) intentional wrongful disclosure of trade secrets or confidential
information of Employer;

 

  (iv) intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order;

 

  (v) intentional breach of fiduciary duty involving personal profit; or

 

  (vi) intentional action or inaction which causes material economic harm to
Employer;

provided, however, that none of the actions described in clauses (i) through
(vi) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Board to have been materially
harmful to Employer. For the purposes of this Agreement, no act or failure to
act on the part of Executive shall be deemed “intentional” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that her action or omission was in the best interest of Employer.

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the Directors then in office at a
meeting of the Directors called and held for such purpose (after reasonable
notice to Executive and an opportunity for Executive, together with her counsel,
to be heard before the Directors), finding that in the good faith opinion of the
Directors, Executive had committed an act set forth above in this Section 7(a)
and specifying the particulars thereof in detail.

 

  (b) Change in Control. A “Change in Control” means and shall be deemed to have
occurred for purposes of this Agreement if and when any of the following occur:

 

  (i) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than fifty-one percent (51%) of the combined voting power
of the then-outstanding securities of such corporation or person immediately
after such transaction are held in the aggregate by the holders of voting
securities of Employer immediately prior to such transaction;

 

  (ii) The Company sells all or substantially all of its assets to any other
corporation or other legal person, with the exception that it will not be deemed
to be a Change in Control if the Company sells assets to an entity that,
immediately prior to such sale, held fifty-one percent (51%) of the combined
voting power of the then-outstanding voting securities in common with the
Company;

 

Employment Agreement    Page 8



--------------------------------------------------------------------------------

  (iii) During any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof unless the election or the
nomination for election by the Company’s shareholders, of each Director of the
Company first elected during such period was approved by a vote of at least
two-thirds (2/3) of the Directors of the Company then still in office who were
Directors of the Company at the beginning of any such period; or

 

  (iv) any “person” or “group” (as defined in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of the Company (or any entity which controls
the Company), including by way of merger, consolidation, tender or exchange
offer or otherwise.

 

  (c) Good Reason. “Good Reason” shall mean:

 

  (i) Without her express written consent, the assignment to Executive of any
duties materially inconsistent with her positions, duties, responsibilities and
status with Employer as then in effect or a significant material diminishment in
her titles or offices as then in effect, or any removal of Executive from or any
failures to re-elect Executive to any of such positions, in any case, except as
permitted in Section 2 above, and except in connection with the termination of
her employment for Cause or as a result of her disability (within the meaning of
Employer’s disability policy in effect at the time of the disability) or death,
or termination by Executive other than for Good Reason;

 

  (ii) A significant and material adverse diminishment in the nature or scope of
the authorities, powers, functions or duties attached to the position with which
Executive had immediately prior to the Change in Control or a reduction in
Executive’s aggregate base salary payable pursuant to Section 3 without the
prior written consent of Executive;

 

  (iii) Employer shall relocate its principal executive offices or require
Executive to have as her principal location of work any location which is in
excess of fifty (50) miles from the location thereof immediately prior to a
Change in Control; or

 

  (iv) Any substantial and material breach of this Agreement by Employer.

With respect to any purported action (or failure to act) of Employer, Executive
shall only have Good Reason to terminate her employment if she has provided to
Employer a written notice describing what Executive believes is Good Reason

 

Employment Agreement    Page 9



--------------------------------------------------------------------------------

within ninety (90) days of such purported action (or failure to act) of Employer
and Employer has failed to cure such circumstance within thirty (30) days of
receipt of said notice from Executive.

 

  (d) Welfare Plans. “Welfare Plans” shall mean Employer’s medical, dental,
group life and long term disability plans.

 

  (e) Notice of Termination. “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the termination date, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of Employment under the
provision so indicated. Any purported Termination of Employment by Employer or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof.

 

  (f) Termination of Employment. “Termination of Employment” shall mean a
“separation from service” as such term is defined in the regulations issued
under Section 409A.

 

8. Governing Law. This Agreement is made and entered into in the State of Texas,
and the laws of Texas shall govern its validity and interpretation in the
performance by the parties of their respective duties and obligations.

 

9. Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the employment of Executive, supersedes all prior
understandings and agreements between Executive and Employer, and there are no
representations, warranties or commitments other than those in writing executed
by all of the parties. This is an integrated agreement. This Agreement may not
be altered, modified, or amended except by written instrument signed by the
parties hereto. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

10. Arbitration.

 

  (a) Executive and Employer acknowledge and agree that any claim or controversy
arising out of or relating to this Agreement or the breach of this Agreement or
any other dispute arising out of or relating to the employment of Executive by
Employer, shall be settled by final and binding arbitration in the City of
Dallas, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date the claim or controversy
arises.

 

  (b)

All claims or controversies subject to arbitration shall be submitted to
arbitration within six (6) months from the date the written notice of a request
for arbitration is effective. All claims or controversies shall be resolved by a
panel of three (3)

 

Employment Agreement    Page 10



--------------------------------------------------------------------------------

 

arbitrators who are licensed to practice law in the State of Texas and who are
experienced in the arbitration of labor and employment disputes. These
arbitrators shall be selected in accordance with the Commercial Arbitration
Rules of the American Arbitration Association in effect at the time the claim or
controversy arises. Either party may request that the arbitration proceeding be
stenographically recorded by a Certified Shorthand Reporter. The arbitrators
shall issue a written decision with respect to all claims or controversies
within thirty (30) days from the date the claims or controversies are submitted
to arbitration. The parties shall be entitled to be represented by legal counsel
at any arbitration proceeding. Executive and Employer acknowledge and agree that
each party will bear fifty percent (50%) of the cost of the arbitration
proceeding. The parties shall be responsible for paying their own attorneys’
fees, if any.

 

  (c) Employer and Executive acknowledge and agree that the arbitration
provisions in Sections 10(a) and 10(b) may be specifically enforced by either
party and submission to arbitration proceedings compelled by any court of
competent jurisdiction. Employer and Executive further acknowledge and agree
that the decision of the arbitrators may be specifically enforced by either
party in any court of competent jurisdiction.

 

  (d) Notwithstanding the arbitration provisions set forth above, Executive and
Employer acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under the
NON-DISCLOSURE, THE NON-INTERFERENCE, AND THE NON-COMPETITION provisions set
forth at Sections 13 through 15 of this Agreement. These provisions shall be
enforceable by any court of competent jurisdiction and shall not be subject to
ARBITRATION pursuant to Sections 10(a)-(c). Executive and Employer further
acknowledge and agree that nothing in this Agreement shall be construed to
require arbitration of any claim for workers’ compensation benefits (although
any claims arising under Tex. Labor Code § 450.001 shall be subject to
arbitration) or unemployment compensation.

 

11. Assistance in Litigation. Executive shall make herself available, upon the
request of Employer, to testify or otherwise assist in litigation, arbitration
or other disputes involving Employer, or any of its directors, officers,
employees, subsidiaries or parent corporations, during the term of this
Agreement and at any time following the termination of this Agreement. In the
event that Executive is requested to make herself available pursuant to this
Section 11 following her Termination of Employment with Employer, Employer shall
pay Executive for her time spent on such matters at a per diem rate equal to
1/365 of her annual rate of base salary immediately prior to her Termination of
Employment. Additionally, Employer will reimburse Executive for reasonable
out-of-pocket expenses (including travel costs, lodging and meals) incurred in
connection with Executive’s assistance provided hereunder.

 

Employment Agreement    Page 11



--------------------------------------------------------------------------------

12. Notice. Any notice or communication required or permitted to be given to the
parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may have
substituted by notice pursuant to this Section. Any notice given pursuant to
this Section 12 will be effective immediately upon delivery if delivered in
person or three (3) days after mailing deposited in the United States addressed
as set forth below:

 

  (a) If to Employer:

PlainsCapital Corporation

2323 Victory Avenue, Suite 1400

Dallas, TX 75219

Attention: General Counsel

 

  (b) If to Executive:

Roseanna McGill

2323 Victory Avenue, Suite 1400

Dallas, TX 75219

 

13. Non-Disclosure of Confidential Information. Employer agrees to provide
Executive access to Employer’s Confidential Information, which information will
be necessary to Executive’s performance of the duties and responsibilities
contemplated herein. Executive acknowledges that such Confidential Information
is a valuable asset of the Employer and must be protected. Executive agrees that
during the term of this Agreement and thereafter, Executive will not disclose
any Confidential Information or data concerning the business, such as, its
plans, strategies, financial information or customers of Employer that will be
disclosed to Executive or acquired by Executive in confidence at any time during
the period of her employment.

 

  i. Upon termination, Executive will not remove physically, electronically or
in any other way any Confidential Information from premises owned, used or
leased by the Employer. Upon any termination of Executive’s employment, all
Confidential Information (including all copies) will be turned over immediately
to Executive’s supervisor or other designee at the Employer, and Executive shall
retain no copies, summaries or notes thereof.

 

  ii. Executive agrees that, during the course of Executive’s employment with
the Employer and after Executive ceases to be employed by Employer for any
reason, Executive will not, directly or indirectly, for Executive’s own or
another’s benefit, use, make known or divulge any Employer Confidential
Information.

 

14.

Non-Interference. Executive covenants and agrees that, for a period of twelve
(12) months subsequent to the termination of this Agreement, whether such
termination occurs at the insistence of Employer or Executive, Executive shall
not recruit, hire or attempt to recruit or hire other employees, directly or by
assisting other employees of Employer, nor shall Executive contact or
communicate with any other employees of Employer for the

 

Employment Agreement    Page 12



--------------------------------------------------------------------------------

 

purpose of inducing other employees to terminate their employment with Employer.
For purposes of this covenant, “other employees” shall refer to employees who
are still actively employed by or doing business with Employer at the time of
the attempted recruiting or hiring.

 

15. Non-Competition. Ancillary to her promise to protect the Confidential
Information of Employer, Executive agrees that during the Term of this
Agreement, and for a period of one (1) year following her Termination of
Employment and the termination of this Agreement, Executive shall not engage or
invest in, own, manage, operate, finance, control, participate in the ownership,
management, operation, financing or control of, be employed by, associated with
or in any manner connected with, lend Executive’s name or any similar name to,
lend Executive’s credit to or render services or advice to any business that
provides services of investment banking, consumer banking, commercial banking,
financial advisory services, mortgage banking, residential mortgage brokerage,
commercial mortgage brokerage, equipment leasing, personal property leasing,
personal insurance, commercial insurance, title insurance or other financial
services of any type whatsoever anywhere within the state of Texas; provided,
however, Executive may purchase or otherwise acquire up to (but not more than)
one percent (1%) of any class of securities of any enterprise (but without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.

Executive further acknowledges that:

 

  (a) The services to be performed by Executive under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character;

 

  (b) Employer’s business is statewide in scope and its products and services
are marketed throughout the state of Texas;

 

  (c) Employer competes with other businesses that are or could be located in
any part of the state of Texas; and

 

  (d) The provisions of this Section 15 are reasonable and necessary to protect
Employer’s business.

 

16. Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury suffered by Employer as a result of a breach of Sections 13, 14 or 15 of
this Agreement would be irreparable and that an award of money damages to
Employer for such a breach would be an inadequate remedy. Consequently, Employer
shall have the right, in addition to any other rights it may have, to obtain
relief to restrain any breach or threatened breach or otherwise to specifically
enforce Sections 13, 14 and 15 of this Agreement, and Employer will not be
obligated to post bond or other security in seeking such relief. Without
limiting Employer’s rights under this Section 16 or any other remedies of
Employer, if Executive breaches the provisions of Section 13, 14 or 15, Employer
shall have the right to cease making payments otherwise due to Executive under
this Agreement.

 

Employment Agreement    Page 13



--------------------------------------------------------------------------------

17. Waiver Relating to Modification Upon Participation in the TARP. If at any
time during the term of this Agreement, the United States Department of Treasury
owns any debt or equity securities of the Company in connection with the
Company’s participation in TARP, Employer may modify Executive’s compensation or
benefits, including without limitation, the compensation and benefits described
in Sections 3, 5, and 6, to the extent such modifications are required to comply
with the regulations issued by the Department of Treasury in connection with
TARP, and Executive waives any claims she may have against the United States or
Employer relating to or arising out of any such modifications. Executive agrees
and understands that this Section 17 may require modification of the
compensation, bonus, incentive and other benefit plans, arrangements, policies
and agreements (including so called “golden parachute” agreements) that she has
with Employer as they relate to the period the United States Department of
Treasury holds any equity or debt securities of the Company acquired through
TARP (the “TARP Period”). The waiver described in this Section 17 includes all
claims Executive may have under the laws of the United States or any state
related to the requirements imposed by the aforementioned regulation, including
without limitation a claim for any compensation or other payments Executive
would receive, any challenge to the process by which the regulation was adopted
and any tort or constitutional claim about the effect of these regulations on
Executive’s employment relationship. The parties agree that any modifications
made to Executive’s compensation and benefits pursuant to this Section 17 shall
be of no further force or effect with respect to compensation and benefits
earned after the date such modifications are no longer required for purposes of
complying with the aforementioned regulations, and that Executive’s compensation
and benefits shall be returned to the level of compensation and benefits as in
effect immediately prior to the effective date of such modifications; provided
that, Executive shall not be entitled to receive any compensation and benefits
that, but for the modifications required by this Section 17, would have been
paid during the TARP Period.

 

18. Binding Agreement and Successors. This Agreement shall inure to the benefit
of and be enforceable by Executive’s and Employer’s respective personal or legal
representatives, executors, administrators, assigns, successors, heirs,
distributees, devisees and legatees. If Executive should die while any amounts
would still be payable to her hereunder if she had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to her devisee, legatee or other designee, or, if there
be no such designee, to her estate. In the event of a Change in Control,
Employer shall require any successor (whether direct or indirect, by purchase,
merger consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place.

 

Employment Agreement    Page 14



--------------------------------------------------------------------------------

19. No Mitigation of Amounts Payable Hereunder. Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Agreement be reduced by any compensation earned by Executive as the
result of employment (not in violation of Section 15 of this Agreement) by
another employer after the date of termination or otherwise.

 

20. Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

 

21. Severability. In case of any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been a part of
the Agreement and there shall be deemed substituted therefor such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

 

22. Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified at any time except by a written instrument approved by the
Board, and executed by Employer and Executive. Any attempted amendment or
modification without such approval and execution shall be null and void ab
initio and of no effect. Notwithstanding the foregoing provisions of this
Section 22, the Board may change or modify this Agreement without Executive’s
consent or signature if the Board determines, in its sole discretion, that such
change or modification is required (a) for purposes of compliance with or
exemption from the requirements of Section 409A, or (b) for purposes of
compliance with TARP.

 

23. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

24. Survival of Provisions. The covenants and agreements of the parties set
forth in Sections 8 through 19 are of a continuing nature and shall survive the
expiration, termination or cancellation of this Agreement, regardless of the
reason therefor.

 

25. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original.

 

26.

Section 409A. The parties hereto intend this Agreement to be exempt from
Section 409A under the short-term deferral exception (within the meaning set
forth in Treasury Regulation Section 1.409A-1(b)(4)) and the Agreement will be
interpreted in a manner intended to comply with such intent. In the event that
it is reasonably determined by Employer or Executive that, as a result of
Section 409A, any of the payments that Executive is entitled to under the terms
of this Agreement or any nonqualified deferred

 

Employment Agreement    Page 15



--------------------------------------------------------------------------------

 

compensation plan (as defined under Section 409A) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Executive to be subject to an income tax penalty and interest, Employer will
make such payment (with interest thereon) on the first day that would not result
in Executive incurring any tax liability under Section 409A. In addition, other
provisions of this Agreement or any other plan notwithstanding, Employer shall
have no right to accelerate any such payment or to make any such payment as the
result of an event if such payment would, as a result, be subject to the tax
imposed by Section 409A.

 

27. Six Month Delay. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s Termination of Employment with Employer constitute
deferred compensation subject to Section 409A; and (ii) Executive is deemed at
the time of her Termination of Employment to be a “specified employee” under
Section 409A, then such payments (other than any payments permitted by
Section 409A to be paid within six (6) months of Executive’s Termination of
Employment) shall not be made until the earlier of (x) the first day of the
seventh month following Executive’s Termination of Employment or (y) the date of
Executive’s death following such Termination of Employment. During any period
that payment or payments to Executive are deferred pursuant to the foregoing,
Executive shall be entitled to interest on the deferred payment or payments at a
per annum rate equal to Federal-Funds rate as published in The Wall Street
Journal on the date of Executive’s Termination of Employment with Employer. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 27 (together with accrued interest
thereon) shall be paid to Executive or Executive’s beneficiary in one lump sum.

 

Executive:  

/s/ Roseanna McGill

  Roseanna McGill

Date:  

March 18, 2010

PLAINSCAPITAL CORPORATION By:  

/s/ Alan B. White

  Alan White   Its: Chief Executive Officer

Date:  

March 18, 2010

 

Employment Agreement    Page 16